DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 07/13/2022, Applicant, on 10/13/2022.
Status of Claims
Claims 1, 17, and 20 are currently amended. 
Claims 2-16 and 18-19 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim Objection
The arguments have been fully considered and they are persuasive. The Examiner withdraws the objection for claim 17 in the present office action.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 8-9 “generating, by a parsing module using a data parsing technique, identified data by identifying a data type of data in the second search result; providing, by the parsing module, the identified data to a cognitive processing engine; associating, by the cognitive processing engine, the identified data with one of a plurality of cognitive analyses based on the identified data type; analyzing, by the cognitive processing engine, the identified data using the associated one of the plurality of cognitive analyses; 
Applicant submits that the above limitations are not mental processes because they recite limitations that the human mind is not equipped to perform. MPEP 2106.04(III) provides, among the examples of claims that do not recite mental processes because they cannot be practically performed in the human mind… the claims recite additional elements that integrate any such judicial exception into a practical application. In the alternative, the claims would also still be eligible under Step 2B, because the claims recite additional elements that amount to significantly more than any such judicial exception. 
For example, the pending claims recite limitations that amount to "[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field." As discussed in paragraphs 0015-0017 of the Specification, the claims amount to an improvement over prior "digital room" types of systems that merely collected and presented documents for review by introducing cognitive analyses, as well as "a parsing module using a data parsing technique" that generates "identified data by identifying a data type of data," which in turn allows for "associating, by the cognitive processing engine, the identified data with one of a plurality of cognitive analyses based on the identified data type" and "analyzing, by the cognitive processing engine, the identified data using the associated one of the plurality of cognitive analyses." 
Applicant further submits that the parsing, and subsequent application of the parsing 
results (i.e., identified data type) for allowing the cognitive processing engine to associate "the identified data with one of a plurality of cognitive analyses based on the identified data type" is an example of an application or use beyond generally linking claim limitations to a particular technological environment. Thus, each of the independent claims 1, 17, and 20 "[apply or use] the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception."”
The examiner respectfully disagrees.
The presently amended claims still recite an abstract idea of calculating an acquisition rating and presenting a recommendation for a candidate. The Examiner asserts that “generating, by a parsing module using a data parsing technique, identified data by identifying a data type of data in the second search result; providing, by the parsing module, the identified data to a cognitive processing engine; associating, by the cognitive processing engine, the identified data with one of a plurality of cognitive analyses based on the identified data type; analyzing, by the cognitive processing engine, the identified data using the associated one of the plurality of cognitive analyses” is recited at high level of generality. The claimed steps are parsing data to identify data type and associating data type with cognitive analysis. Those steps are part of the abstract idea and the computer elements are generic computer elements used to apply the abstract idea. The Examiner does not see in the present claims an improvement to an existing technology as argued by Applicant. As such, the parsing and association steps would not integrate the claims into a practical application nor they would account to significantly more than the recited abstract idea. In conclusion, the Examiner maintains the rejection of the pending claims under 35 USC § 101 in the present office action.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20, even if they were directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of calculating an acquisition rating and presenting a recommendation for a candidate. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “conduct a first search of a data resource for information associated with a first acquisition candidate using search criteria; receiving a first search result comprising an information dataset associated with the acquisition candidate; generating a candidate rating for the first acquisition candidate indicative of a performance metric for the first acquisition candidate relative to a second acquisition candidate; conduct a second search of the data resource for information associated with the first acquisition candidate using search criteria extracted from the information dataset associated with the acquisition candidate; receiving a second search result comprising due-diligence data; generating identified data by identifying a data type of data in the second search result; providing the identified data; associating the identified data with one of a plurality of cognitive analyses based on the identified data type; analyzing the identified data using the associated one of the plurality of cognitive analyses;  calculating an updated candidate rating for the first acquisition candidate based on the cognitive analysis of the due-diligence data; and presenting a recommendation regarding the first acquisition candidate, wherein the recommendation is based on the updated candidate rating and a return-on-investment analysis associated with acquiring the first acquisition candidate”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably conduct a search about a candidate, generate a candidate rating, and calculate an updated candidate rating for the acquisition candidate. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 17 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 17 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-16 and 18-19 recite a Mental Process because the claimed elements describe a process for calculating an acquisition rating and presenting a recommendation for a candidate. As a result, claims 2-16 and 18-19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “initiating a search engine”, “provided via a user interface”, “from the search engine”, “via the user interface”, “by a parsing module using a data parsing technique”, and “by the cognitive processing engine”. When considered in view of the claim as a whole, the steps of “receiving” do not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 17 further recites “A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor” and claim 20 further recites “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 17 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-16 and 18-19 include additional elements beyond those recited by independent claims 1, 17, and 20. The additional elements in the dependent claims include “receiving, via the user interface” as in claim 8, “receiving of the due-diligence data” as in claim 9, “natural language processing (NLP)” as in claim 15, “image analysis of an image” as in claim 16, “stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system” as in claim 18, and “stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system”, “the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system”, “meter use of the program instructions associated with the request and generate an invoice based on the metered use” as in claim 19. The recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-16 and 18-19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “initiating a search engine”, “provided via a user interface”, “from the search engine”, “via the user interface”, “by a parsing module using a data parsing technique”, and “by the cognitive processing engine”. The steps of “receiving” do not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 17 and 20 recite substantially similar limitations to those recited with respect to claim 1. Although claim 17 further recites “A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor” and claim 20 further recites “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 17 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-16 and 18-19 include additional elements beyond those recited by independent claims 1, 17, and 20. The additional elements in the dependent claims include “receiving, via the user interface” as in claim 8, “receiving of the due-diligence data” as in claim 9, “natural language processing (NLP)” as in claim 15, “image analysis of an image” as in claim 16, “stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system” as in claim 18, and “stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system”, “the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system”, “meter use of the program instructions associated with the request and generate an invoice based on the metered use” as in claim 19. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-16 and 18-19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendments and arguments dated 10/13/2022 necessitated the reformulation of the 35 USC § 101 rejection presented in the present office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623